Citation Nr: 1727180	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1973 to December 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed. 

The Veteran was scheduled for a hearing before the Board in February 2016; however, the Veteran failed to appear for the hearing.  The prior request for a hearing before the Board is considered withdrawn. 

In March 2016, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings.  

The issues of entitlement to service connection for a left ear hearing loss disability, a left knee disability, a right ear hearing loss disability, and for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





	(CONTINUED ON NEXT PAGE)
FINDING OF FACT
  
The Veteran's tinnitus did not manifest in active service or to a compensable degree within the first post-active service year, and such disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110,  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2016, the Board remanded the case and directed the AOJ to make appropriate attempts to obtain outstanding service treatment records.  Specifically, the Board directed the AOJ to make efforts to obtain any records that had been forwarded to the Naval Investigative Service, as reported by the Veteran.  The AOJ made multiple attempts to obtain the Veteran's complete service treatment records from the Naval Investigative Services.  The AOJ found that the Veteran's complete service treatment records are unavailable and that further attempts to obtain them would be futile.  The AOJ outlined the attempts they have made to obtain the Veteran's complete service treatment records in a September 2016 letter to the Veteran, in which the AOJ also provided the Veteran notice as to the unavailability of these records pursuant to 38 C.F.R. § 3.159(e).  The Board also notes that the AOJ previously provided the Veteran with notice as their prior attempts to obtain these records in a February 2014 letter.  No further action was required of VA regarding this remand directive.  

The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Veteran's claim was readjudicated in an October 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, the RO provided pre-adjudication VCAA notice by letter in September 2009, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, identified relevant post-service treatment records, and lay statements have been associated with the record.  As discussed above, the Veteran's complete service treatment records are unavailable and the Veteran has been provided notice as to their unavailability.  Thus, the Board has carefully analyzed the credibility of the Veteran's lay reports as to any in-service incidents and in-service treatment in the discussion below.  Notably, the Veteran has not reported any complaints or treatment for tinnitus in service, and the Board has found that in-service noise exposure is shown by the available evidence of record.

Also, during the appeal period, the Veteran was afforded a VA examination regarding tinnitus in November 2010.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision regarding this disability.  The Board finds that the examination, in conjunction with the remaining lay and medical evidence of record, is adequate for purposes of determining service connection for tinnitus.  

The Board acknowledges that the Veteran submitted a letter in November 2016, that was received after the October 2016 supplemental statement of the case and prior to the case being transferred back to the Board in May 2017.  In this November 2016 letter, the Veteran essentially reported that he has been treated at VA in general since he separated from service in December 1980.  As discussed further below, this claim turns on when the Veteran's tinnitus first manifested in service or is related to noise exposure in service.  The Veteran himself has stated that his tinnitus manifested decades after service, as discussed below.  Further, the Board has found in-service noise exposure is shown.  Therefore, there is no indication that any VA treatment records that may be associated with the claims file at a future date would provide any new information that would possibly substantiate the Veteran's claim for tinnitus.  Further, the November 2016 letter provides no information that would possibility substantiate the claim for service connection for tinnitus, and the letter therefore provides no relevant information to this claim for tinnitus.  Accordingly, remand of this claim for the AOJ to issue a supplemental statement of the case, to include pending the association of any new VA treatment records with the claims file, is not warranted.  38 C.F.R. §§ 3.159, 19.31, 19.37.  VA has satisfied its duty to assist with regard to this claim.  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, to establish entitlement to service connection, the claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Tinnitus is an organic disease of the nervous system and therefore a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

The Veteran contends that he has tinnitus that is related to loud noise exposure in service.  The Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that he currently has tinnitus.  The Veteran's DD-214 shows that he served for years as a rifleman in service.  Because his circumstances with service are consistent with his reports of loud noise exposure, the Board finds that in-service loud noise exposure is shown. 

However, the competent and probative evidence is against a finding that the Veteran's tinnitus began in service, within the first post-service year, or is etiologically related to service, to include loud noise exposure in service. 

The Veteran is competent to report his symptoms and observations of tinnitus, and the Board finds his reports as to his symptoms of tinnitus are credible.  However, the Board considers the determination as to the etiology of tinnitus to be beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise.  It follows that the Veteran's lay opinion that his current tinnitus is etiologically related to loud noise exposure in service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay opinion that his current tinnitus is related to noise exposure in service has no probative value.  

On the other hand, the November 2010 VA audiological examination has probative value, as the VA examiner based his opinion on review of the Veteran's claims file and on the Veteran's medical history, on the examiner's own medical expertise, and the VA audiologist based the opinion on the Veteran's own probative lay statements.  The November 2010 VA examiner noted that the Veteran reported that his tinnitus is periodic in the left ear and present two or three times a day and lasts a few minutes maybe.  The examiner noted that when asked when the Veteran was first aware of tinnitus, the Veteran stated "five or six years ago I guess."  The Veteran was specifically asked whether he had tinnitus before then, and the Veteran stated "not that I know of."  The examiner opined that the Veteran's tinnitus is not related to noise exposure in service.  It is noted that the Veteran did not recall having tinnitus in service.  The examiner also opined that the frequency and duration of the Veteran's tinnitus was not characteristic of tinnitus associated with noise exposure.  

Given the November 2010 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to the Veteran's loud noise exposure during service.  This VA medical opinion is uncontradicted by the remaining competent and credible evidence of record.  Thus, an etiological relationship between Veteran's current tinnitus and service is not shown.  Thus, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, in light of the Veteran's own probative lay statements as to onset of tinnitus and the November 2010 VA medical opinion, the evidence does not show that the Veteran's current tinnitus first manifested in service or within the first post-service year.  Also, the Board notes that the record is silent for any post-service complaints or medical treatment regarding tinnitus until decades after separation from the Army National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board also notes the record includes a July 2008 VA neurology consult, in which the Veteran reported that a head injury in March 2008, and that since this incident, he has had sensitivity to hearing on the left side to high pitches.  
For these reasons, there is no competent and credible evidence to identify tinnitus as manifesting in service or within the first post-service year, and continuity of tinnitus symptomatology since service is not shown.  Accordingly, the Veteran's current tinnitus is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

For the above reasons, the preponderance of the evidence is against this claim for entitlement to service connection.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran was afforded a VA examination regarding right ear hearing loss in November 2010.  The VA examiner opined that the Veteran's right ear hearing loss disability is not related to noise exposure in service because "his greater hearing loss in the right ear was not consistent with a right-handed shooter."  Then, the VA examiner noted that "the configuration of the Veteran's hearing loss was consistent with some noise exposure."  These statements are inconsistent.  Further, the opinion appears not to be reconciled with the Veteran's reports of noise exposure in service.  The November 2010 VA examiner also assessed the Veteran's left ear hearing loss and the results of the audiogram showed no left ear hearing loss disability for VA purposes.  However, thereafter, in an August 2013 VA audiology consult, the Veteran is noted as having received a VA audiogram, left ear sensorineural hearing loss was found, and the word recognition score showed a four percent decrease in his word recognition since the November 2010 VA examination.  For these reasons, a new VA examination is warranted to determine the nature and etiology of the Veteran's bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Also, the audiogram referenced in the August 2013 VA audiology consult should be obtained and associated with the record. 

The Veteran has complained of pain and buckling of the right knee during the appeal period.  The Veteran has also reported an injury to the right knee in service, and the Veteran's complete service treatment records are unavailable.  However, the nature and etiology of the Veteran's reported right knee symptoms are unclear based on the evidence of record.  For these reasons, the Veteran should be afforded a VA examination regarding a right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has reported that he has been treated at VA since he separated from service.  The record also shows that the Veteran has reported receiving knee treatment and injections sometime in the past.  The Veteran reported that he "has 35 years of medical records with VA" in his November 2016 letter.  The Board finds that remand is warranted to obtain any outstanding available VA treatment records since separation from service.  Given that recent VA treatment records show normal left knee per x-ray study, the matter of entitlement to service connection for the left knee disability is deferred, pending the association of any updated VA treatment records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dating from December 1980 to present.  In addition, make appropriate attempts to obtain the August 14, 2013 VA audiogram referenced in the record as being available in Quasar, and associate this audiogram with the record.  All attempts to fulfil this development should be documented in the claims file.  

2. After completing the above directive 1, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  Make the claims file available to the examiner for review of the case.   

After performing the requisite tests, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's right ear hearing loss and/or left ear hearing loss is related to noise exposure in service.  

For purposes of this opinion, the examiner is asked to assume that the Veteran experienced loud noise exposure in service.  

The examiner's attention is invited to the Veteran's report that he has had right ear hearing loss since service.  

Note that the November 2010 VA medical opinion regarding right ear hearing loss is problematic because it is internally inconsistent and does not appear to be reconciled with the Veteran's reports of noise exposure in service.  Further, the November 2010 VA audiologist did not have the opportunity to review the August 2013 VA audiology consult. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the above directive 1, schedule the Veteran for a VA examination to determine the nature and etiology of a right knee disability.  Make the claims file available to the examiner for review of the case.   

a. The examiner is asked to comment on the nature and diagnosis(es) of any right knee disability existing from July 2009 to present.  The examiner's attention is invited to the Veteran's recurrent complaints of buckling and pain. 

b. If, and only if, a right knee disability found, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such right knee disability is related to service.  The examiner is asked to interview the Veteran as to the nature of his reported right knee injury in service.  For purposes of this opinion only, the examiner is asked to assume that the Veteran did experience an injury to the right knee in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


